           Case 1:20-cv-04922-LTS-JLC Document 49 Filed 07/16/20 Page 1 of 1
United States District Court
Southern District of New York

Billybey Marina Services, LLC,
                                                                          AFFIDAVIT OF SERVICE
                                        Plaintiffs,                       Civil Action No. 1:20-cv-04922-UA
                                                                          Date Filed 6/29/2020
                      -against-
Bouchard Transportation Co., Inc., Motor Tug Ellen S. Bouchard, Inc.,
Tug Jane A. Bouchard Corp., Tug Evening Star Corp., B. No 252 Corp.,
B. No. 230 Corporation, B. No. 284 Corp., et al.,
                                        Defendants.



State of New York )
                      ss:
County of Albany )

Edward J. Bowmaker, being duly sworn, deposes and says:

Deponent is over the age of eighteen and is a resident of New York State and is not a party to this action. That
on July 14, 2020 at approximately 3:00 PM deponent served the following specific papers pursuant to Section
306 of the Business Corporation Law: Summons in a Civil Action and Verified Complaint and Exhibits A-I, that
the party served was Tug Evening Star Corp., a domestic business corporation, one of the defendants in this
action, by personally serving two copies of the aforesaid papers at the office of the New York State Secretary of
State located at 99 Washington Avenue, 6th Floor, in the City of Albany, New York by delivering to and leaving
the papers with Sue Zouky, a white female with light brown hair, being approximately 60 years of age; height of
5'0", weight of 125 lbs., being an authorized person in the Corporation Division of the Department of State and
empowered to receive such service. That at the time of making such service, deponent paid the fee prescribed by
Law in the amount of $40.00.




                                                                       Edwar J. Bowmaker

Sworn to before me this 1 L       day of July, 2020


Meagan E. Mc9aw
Notary Public — State of New Yor
Qualified in Albany County
Registration No. 01MC6399665
Commission Expires: 10-28-2023
